       3:21-cv-01319-JMC            Date Filed 05/04/21         Entry Number 4        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

John Hawkins and HawkLaw, PA,             )                C/A No.:
                                          )
              Plaintiffs,                 )                PLAINTIFFS’ RESPONSES TO LOCAL
                                          )                RULE 26.01 INTERROGATORIES
versus                                    )
                                          )
The South Carolina Commission on          )
Lawyer Conduct, Christopher G. Isgett,    )
The South Carolina Office of Disciplinary )
Counsel, John S. Nichols and Alan Wilson, )
South Carolina Attorney General,          )
                                          )
              Defendants.                 )
____________________________________)

        Plaintiffs, John Hawkins and Hawk Law, PA, respond Local Civil Rule 26.01 Interrogatories as

follows:


A.      State the full name, address and telephone number of all persons or legal entities who may have a

subrogation interest in each claim and state the basis and extent of said interest.


        RESPONSE:        None.


B.      As to each claim, state whether it should be tried jury or nonjury and why.


        RESPONSE: Plaintiffs claims challenge the constitutionality of various rules and should be

tried non-jury.


C.      State whether the party submitting these responses is a publicly owned company and separately

identify (1) any parent corporation and any publicly-held corporation owning ten percent (10%) or more of

the party’s stock; (2) each publicly-owned company of which it is a parent; and (3) each publicly-owned

company in which the party owns ten percent (10%) or more of the outstanding shares.




                                                      1
       3:21-cv-01319-JMC             Date Filed 05/04/21         Entry Number 4            Page 2 of 2




        RESPONSE: Hawk Law, PA is a privately owned company. John Hawkins owns 100% of

Hawk Law, PA.


D.      State the basis for asserting your claim in the division in which it was filed (or the basis of any

challenge to the appropriateness of the division).


        RESPONSE: Plaintiffs and their attorneys believe Defendants reside in this judicial district

and believe Defendants’ actions giving rise to case happened primarily in this judicial district.


E.      Is this action related in whole or in part to any other matter filed in this District, whether civil or

criminal? If so, provide: (1) a short caption and the full case number of the related action; (2) an explanation

of how the matters are related; and (3) a statement of the status of the related action.


        RESPONSE: Plaintiffs and their attorneys believe this action is related to another action,

Kirkendall Dwyer, LLP and John Doe, Plaintiffs vs. The South Carolina Commission on Lawyer

Conduct, Christopher G. Isgett, The South Carolina Office of Disciplinary Counsel, John S. Nichols

and Alan Wilson, South Carolina Attorney General, Defendants. Docket No.: 3:20-2192-JMC. The

Defendants in this action are the same as those in the Kirkendall Dwyer case and Plaintiffs in this

action are challenging the constitutionality of various Rules of Professional Conduct similar to what

Plaintiffs in the Kirkendall Dwyer matter pursued. On information and belief, Plaintiffs in the

Kirkendall Dwyer matter dismissed their action without prejudice.


                                                                    Respectfully submitted,


                                                                    /s/ Robert D. Dodson
                                                                    Robert D. Dodson
                                                                    Federal I.D. Number 7249
                                                                    Law Offices of Robert Dodson, P.A.
                                                                    1722 Main Street, Suite 200
                                                                    Columbia, SC 29201
                                                                    Telephone (803) 252-2600
                                                                    Facsimile (803) 771-2259
                                                                    Email: rdodson@rdodsonlaw.com

                                                       2
